 



EXHIBIT 10.43
FIFTH AMENDMENT TO CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the
19th day of April, 2006, by and among TANDY BRANDS ACCESSORIES, INC.
(“Borrower”), WELLS FARGO HSBC TRADE BANK, N. A. (“Agent”), and the lenders
specified herein (“Lenders”).
     WHEREAS, Borrower, Agent and certain lenders entered into a Credit
Agreement dated as of June 27, 2001 (the “Original Credit Agreement”), as
amended by that First Amendment to Credit Agreement dated as of June 28, 2002,
(the “First Amendment”); as amended by that Second Amendment to Credit Agreement
dated as of June 26, 2003 (the “Second Amendment”); as amended by that Third
Amendment to Credit Agreement dated as of August 26, 2004 (the “Third
Amendment”); as amended by that Fourth Amendment to Credit Agreement dated as of
September 30, 2005 (the “Fourth Amendment”); the Original Credit Agreement, the
First Amendment, the Second Amendment, the Third Amendment, and the Fourth
Amendment together, the “Credit Agreement”); and
     WHEREAS, Borrower has requested that Agent and Lenders make certain
amendments to the Credit Agreement, and Agent and Lenders are willing to do so
subject to the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     1. Defined Terms. All capitalized terms used but not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Credit Agreement.
Unless otherwise specified, all section references herein refer to sections of
the Credit Agreement.
     2. Amendments to Credit Agreement. The Credit Agreement is hereby amended
as follows:
          2.1 Definitions
     (a) Applicable Commitment Fee. The chart in clause (b) in the definition of
“Applicable Commitment Fee Percentage” is revised to read as follows:

     
Tandy Brands Accessories, Inc. — Fifth Amendment
1  

 



--------------------------------------------------------------------------------



 



              APPLICABLE TOTAL FUNDED INDEBTEDNESS   COMMITMENT FEE TO EBITDA
RATIO   PERCENTAGE
Less than 1.00 to 1.00
    0.20 %
 
       
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
    0.25 %
 
       
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
    0.30 %
 
       
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
    0.375 %
 
       
Greater than or equal to 3.00 to 1.00
    0.375 %*

 

    *Applicable from Effective Date of Fifth Amendment through Review Date.

     (b) Applicable Margin. The definition of “Applicable Margin” is revised to
read as follows:
“‘Applicable Margin’ means, the following percentages per annum, which
percentages shall be added to the applicable interest rates for purposes of
calculating the interest rates payable to the Lenders, as more fully described
by Section 2.8:
     (a) For the period from the Effective Date of the Fifth Amendment until
receipt and satisfactory review of the financial statements for the fiscal
quarter ending December 31, 2006 (the “Review Date”), the Applicable Margin for
Alternate Base Borrowings shall be 0.0%, the Applicable Margin for Eurodollar
Borrowings shall be 2.00%, and the Applicable Commitment Fee Percentage shall be
0.375%.
     (b) Following the Review Date, (i) the Applicable Margin for Alternate Base
Borrowings shall be 0.0%; and (ii) the following Applicable Margins per annum
for Eurodollar Borrowings shall apply, and shall be determined as a function of
the Total Funded Indebtedness to EBITDA Ratio, as set forth on the most recent
certificate showing compliance delivered to the Agent by the Borrower pursuant
to Section 9.1(b), as follows:

     
Tandy Brands Accessories, Inc. — Fifth Amendment
2  

 



--------------------------------------------------------------------------------



 



              APPLICABLE     MARGIN FOR TOTAL FUNDED INDEBTEDNESS   EURODOLLAR
TO EBITDA RATIO   BORROWINGS
Less than 1.00 to 1.00
    1.000 %
 
       
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
    1.125 %
 
       
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
    1.250 %
 
       
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
    1.500 %
 
       
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
    1.75 %
 
       
Greater than or equal to 3.00 to 1.00
    2.00 %”*

 

    *Applicable from Effective Date of Fifth Amendment through Review Date.

     (c) EBITDA. The definition of “EBITDA” is amended to read as follows:
“‘EBITDA’ means, for any period comprising the most recent four quarterly
periods, the sum of (a) Consolidated Net Income for such period, plus
(b) Interest Expense paid during such period which was deducted in determining
such Consolidated Net Income, plus (c) all income taxes which were deducted in
determining such Consolidated Net Income, plus (d) all depreciation and
amortization which were deducted in determining such Consolidated Net Income,
plus (e) Add-backs allowed pursuant to Article 11, Regulation S-X, of the
Securities Act of 1933, plus (f) non-cash losses arising from the impairment of
good will or intangibles under FASB 142, such additions to EBITDA not to exceed
$1,500,000 during any four quarterly period; plus (g) a one-time charge of up to
$9,000,000 attributable to the women’s segment inventory write-offs subsequent
to February 28, 2006, severance or pay in lieu of notice and related benefit
costs in connection with the restructure and write-offs of men’s and women’s
packaging inventory related to relocation of product lines. Upon consummation of
a Permitted Acquisition, EBITDA may be adjusted to include the financial results
of the acquired entity or assets for the period comprising the four quarterly
periods prior to the Permitted Acquisition, including any period of less than a
full quarter, provided that the Borrower shall have provided Agent with
(i) audited financial statements prepared not more than fifteen (15) months
prior to the closing date of the Permitted Acquisition, or (ii) if such audited
financial statements are not available, verification of the adjustments for such
acquisition prepared by an accounting firm acceptable to Agent, such statements
or verification, as the case may be, to be satisfactory to the Agent in its sole
discretion.”

     
Tandy Brands Accessories, Inc. — Fifth Amendment
3  

 



--------------------------------------------------------------------------------



 



     (d) Effective Date of Fifth Amendment. The definition of “Effective Date of
the Fifth Amendment” is added to the Credit Agreement as follows:
“‘Effective Date of the Fifth Amendment’ means March 31, 2006, the effective
date of the Fifth Amendment to Credit Agreement dated as of April 19, 2006.”
     (e) Fixed Charge Coverage Ratio. The definition of “Fixed Charge Coverage
Ratio” is amended to read as follows:
“‘Fixed Charge Coverage Ratio’, means, for the four consecutive fiscal quarterly
periods ending on the date of determination for Borrower and its Subsidiaries,
the ratio of (a) EBITDA determined on a consolidated basis minus Capital
Expenditures minus federal, state, local and foreign income taxes divided by
(b) Interest Expense plus payments made in respect of Capitalized Lease
Obligations plus any cash dividend made by Borrower or any of its Subsidiaries,
plus any payments made by Borrower or any of its Subsidiaries in respect of the
redemption, retirement, acquisition, or prepayment of any Borrower’s capital
stock, or any other equity interest during the term of this Agreement, plus any
Investments in Sheldon.”
     (f) Permitted Acquisitions. The definition of “Permitted Acquisition” is
revised to read as follows:
“‘Permitted Acquisition’ means an acquisition of a business entity or assets
(i) provided the aggregate amount of all consideration for all such acquisitions
from the Effective Date of the Fifth Amendment until the Termination Date does
not exceed $10,000,000 or (ii) for which Borrower has received the prior written
consent of the Required Lenders.”
          2.2 Leverage Ratio
Section 10.14 is amended to read as follows:
“10.14 Leverage Ratio. Borrower shall not permit the ratio of (a) Total Funded
Indebtedness on a consolidated basis, as of the last day of each fiscal quarter
of the Borrower to (b) EBITDA, on a consolidated basis, for the four (4) fiscal
quarters ending on March 31, 2006 and June 30, 2006 to exceed 3:00 to 1:00, for
the four (4) fiscal quarters ending on September 30, 2006 to exceed 3:25 to
1:00; and for any fiscal quarter thereafter to exceed 3:00 to 1:00.”

     
Tandy Brands Accessories, Inc. — Fifth Amendment
4  

 



--------------------------------------------------------------------------------



 



     3. Effectiveness of Amendment. This Amendment shall be effective as of
March 31, 2006 upon receipt by Agent of:
(a) A copy or copies of this Amendment signed by each of the parties hereto;
(b) A Confirmation of Guaranty executed by each Guarantor (other than Sheldon);
(c) A Compliance Certificate executed by Borrower; and
(d) Payment for all other fees and expenses due and owing by the Borrower.
     4. Ratifications, Representations and Warranties.
(a) The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. Borrower, Agent and Lenders agree that
the Credit Agreement and the Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.
(b) To induce Agent and Lenders to enter into this Amendment, Borrower ratifies
and confirms each representation and warranty set forth in the Credit Agreement
as if such representations and warranties were made on the even date herewith,
(except to the extent that such representations and warranties related solely to
an earlier date and except to the extent that the facts upon which such
representations are based have been changed by the transactions contemplated in
the Credit Agreement) and further represents and warrants (i) that there has
occurred since the date of the last financial statements delivered to Agent and
Lenders no event or circumstance that has resulted or could reasonably be
expected to result in a Material Adverse Change, (ii) that after giving effect
to this Amendment no Event of Default exists on the date hereof after giving
effect to this Amendment, (iii) that Borrower is fully authorized to enter into
this Amendment, and (iv) that the Guarantors signing the Confirmation of
Guaranty attached hereto are all of the Borrower’s Subsidiaries as of the date
of this Amendment (other than Sheldon).
     5. Benefits. This Amendment shall be binding upon and inure to the benefit
and Borrower, Agent and Lenders and their respective successors and assigns;
provided, however, that Borrower may not, without the prior written consent of
Agent and Lenders, assign any rights, powers, duties or obligations under this
Amendment, the Credit Agreement or any of the other Loan Documents.

     
Tandy Brands Accessories, Inc. — Fifth Amendment
5  

 



--------------------------------------------------------------------------------



 



     6. Construction. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.
     7. Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully several and the remaining provisions of this Amendment shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
     8. Entire Agreement. The Credit Agreement, as amended by this Amendment,
contains the entire agreement among the parties regarding the subject matter
hereof and supersedes all prior written and oral agreements and understandings
among the parties hereto regarding same.
     9. Reference to Credit Agreement. The Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement, as amended hereby, are hereby amended so that any reference in the
Credit Agreement to the Credit Agreement shall mean a reference to the Credit
Agreement as amended hereby.
     10. Counterparts. This Amendment may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same agreement.
[The remainder of this page intentionally left blank.]

     
Tandy Brands Accessories, Inc. — Fifth Amendment
6  

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

              BORROWER:
 
            TANDY BRANDS ACCESSORIES, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
       
 
  Name:   Mark J. Flaherty
 
  Title:   Chief Financial Officer
 
            AGENT:
 
            WELLS FARGO HSBC TRADE BANK, N.A.
 
       
 
  By:   /s/ John R. Peloubet
 
       
 
  Name:   John R. Peloubet
 
  Title:   Vice President
 
            WELLS FARGO BANK, N. A.
 
       
 
  By:   /s/ John W. Johnson
 
       
 
  Name:   John W. Johnson
 
  Title:   Sr. Vice President

     
Tandy Brands Accessories, Inc. — Fifth Amendment
   

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            WELLS FARGO HSBC TRADE BANK, N. A.
 
       
 
  By:   /s/ John R. Peloubet
 
            Name:           John R. Peloubet     Title:             Vice
President
 
            COMERICA BANK
 
       
 
  By:   /s/ Corey R. Bailey
 
            Name:           Corey R. Bailey     Title:             Vice
President
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ S.A. MacKenzie
 
            Name:           Steven A. MacKenzie     Title:             Senior
Vice President
 
            JPMORGAN CHASE BANK
 
       
 
  By:   /s/ Jerry Petrey
 
            Name:           Jerry Petrey     Title:             Vice President

     
Tandy Brands Accessories, Inc. — Fifth Amendment
   

 



--------------------------------------------------------------------------------



 



CONFIRMATION OF GUARANTY
     Reference is made to the Credit Agreement dated as of June 27, 2001 (as
amended, the “Credit Agreement”) among Tandy Brands Accessories, Inc.
(“Borrower”), Wells Fargo HSBC Trade Bank, N. A. (“Agent”), and the lenders
specified therein (“Lenders”). The undersigned Guarantors hereby confirm that
their guaranty under the Subsidiary Guaranty dated as of June 27, 2001 for the
benefit of Agent, Lenders, and Wells Fargo Bank, N. A., continues in full force
and effect notwithstanding the Fifth Amendment to Credit Agreement dated as of
April 19, 2006, which Fifth Amendment is hereby accepted and consented to by
each Guarantor. In accordance herewith, the aforesaid guaranty shall be deemed
to cover and support the Obligations at any time due from Borrower to Lenders
pursuant to the Credit Agreement as the latter has been modified by the Fifth
Amendment. This Confirmation of Guaranty shall be governed by and construed in
accordance with the laws of the State of Texas.
Dated as of the 19th day of April, 2006.

              ACCESSORY DESIGN GROUP, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer
 
            AMITY/ROLFS, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer

     
Tandy Brands Accessories, Inc. — Fifth Amendment
   

 



--------------------------------------------------------------------------------



 



              TANDY BRANDS ACCESSORIES HANDBAGS, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer
 
            TBAC INVESTMENTS, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer
 
            TBAC GENERAL MANAGEMENT COMPANY
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer

                  TBAC MANAGEMENT COMPANY L.P.
 
      By:   TBAC General Management Company,
 
          its general partner
 
           
 
      By:   /s/ Mark J. Flaherty
 
                    Name:           Mark J. Flaherty         Title:
            Chief Financial Officer

              TBAC PRINCE GARDNER, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer

     
Tandy Brands Accessories, Inc. — Fifth Amendment
   

 



--------------------------------------------------------------------------------



 



              STAGG INDUSTRIES, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer
 
            TBAC — TOREL, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer
 
            TBAC — MASS MERCHANT QUALITY CONTROL, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer
 
            TBAC INVESTMENT TRUST
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer
 
            SUPERIOR MERCHANDISE COMPANY
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:            Mark J. Flaherty     Title:             Chief
Financial Officer
 
            TBAC — ACQUISITION, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:            Mark J. Flaherty     Title:             Chief
Financial Officer

     
Tandy Brands Accessories, Inc. — Fifth Amendment
   

 



--------------------------------------------------------------------------------



 



          ACCEPTED as of the date first written above.    
 
        BORROWER:    
 
        TANDY BRANDS ACCESSORIES, INC.    
 
       
By:  
/s/ Mark J. Flaherty    
 
        Name: Mark J. Flaherty     Title: Chief Financial Officer    

     
Tandy Brands Accessories, Inc. — Fifth Amendment
   

 



--------------------------------------------------------------------------------



 



COMPLIANCE CERTIFICATE
As of April 19, 2006
     Reference is made to that certain Credit Agreement dated as of June 27,
2001 among Tandy Brands Accessories, Inc. (“Borrower”), Wells Fargo HSBC Trade
Bank, N. A. (“Agent”), and the lenders specified therein (“Lenders”), by and
among Borrower, Agent, and Lenders (as amended, the “Credit Agreement”). Terms
which are defined in the Credit Agreement and which are used but not defined
herein shall have the meanings given them in the Credit Agreement. The
undersigned, Mark J. Flaherty_, Borrower’s _CFO___, hereby certifies in the
name, and on behalf, of Borrower that Borrower has made a thorough inquiry into
all matters certified herein and based upon such inquiry, experience, and the
advice of counsel, does hereby further certify that:
     1. All representations and warranties made by Borrower in any Loan Document
delivered on or before the date hereof (including, without limitation, the
representations and warranties contained in Section 4 of the Fifth Amendment to
Credit Agreement of even date herewith [“Fifth Amendment”]) are true in all
material respects on and as of the date hereof (except to the extent that such
representations and warranties related solely to an earlier date and except to
the extent that the facts upon which such representations are based have been
changed by the transactions contemplated in the Credit Agreement) as if such
representations and warranties had been made as of the date hereof.
     2. After giving effect to the Fifth Amendment no Event of Default exists on
the date hereof.
     3. Borrower has performed and complied with all agreements and conditions
required in the Loan Documents to be performed or complied with by it on or
prior to the date hereof.
     IN WITNESS WHEREOF, this instrument is executed by the undersigned as of
the date first above written.

              TANDY BRANDS ACCESSORIES, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
            Name:           Mark J. Flaherty     Title:             Chief
Financial Officer

     
Tandy Brands Accessories, Inc. — Fifth Amendment
   

 